02/26/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs September 15, 2020

         STATE OF TENNESSEE v. JEFFERY DEWAYNE STRONG

                 Appeal from the Criminal Court for Macon County
                  No. 56CC1-2016-CR-110 Brody N. Kane, Judge
                     ___________________________________

                           No. M2018-00216-CCA-R3-CD
                       ___________________________________

A Macon County Criminal Court Jury convicted the Appellant, Jeffery Dewayne Strong,
of selling a Schedule III, controlled substance, a Class D felony, and the trial court
sentenced him as a Range III, persistent offender to twelve years in confinement. On
appeal, the Appellant contends that the evidence is insufficient to support the conviction
and that the trial court erred by allowing the State to play an audio recording of the
controlled drug buy. Based upon the record and the parties’ briefs, we conclude that the
evidence is sufficient to support the conviction and that the Appellant waived the issue
regarding the audio recording because he failed to raise it in his motion for a new trial or
at the hearing on the motion. Accordingly, the judgment of the trial court is affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which ALAN E. GLENN, J.,
joined. THOMAS T. WOODALL, J., not participating.

Eric L. Phillips (on appeal and at trial) and Adam W. Parrish (at trial), Lebanon, Tennessee,
for the appellant, Jeffery Dewayne Strong.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Senior
Assistant Attorney General; Tom P. Thompson, Jr., District Attorney General; and Jason
Lawson, Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                                 I. Factual Background

       This case relates to an undercover drug buy conducted by the Fifteenth Judicial
District Drug Task Force on January 26, 2015. In February 2016, the Macon County Grand
Jury indicted the Appellant for selling a Schedule III controlled substance,
dihydrocodeinone.

       At trial, Jose Ruiz testified that he was a police officer for the Lafayette Police
Department from 1998 to January 26, 2017. In January 2015, Ruiz was an agent for the
Drug Task Force, and his responsibilities included conducting controlled drug buys. On
January 26, 2015, Misty Moore was working as a confidential informant (CI) for the Drug
Task Force and contacted Agent Ruiz about making a controlled buy in Macon County.
Detective Ruiz and two other officers traveled from Trousdale County to Macon County
and met with Moore near a park in Lafayette. The park was across the street from Moore’s
apartment.

        Agent Ruiz testified that he searched Moore by checking her pockets and waistline,
issued recording devices to her, and gave her “marked” money to purchase drugs. Moore
walked back to her apartment, and Agent Ruiz could hear her in “real time” via the
equipment. A black car pulled up to Moore’s apartment, and Agent Ruiz wrote down the
car’s license plate number. Moore got into the black car, and Agent Ruiz began following
the vehicle. However, he “back[ed] off” so that the occupants of the car would not notice
him. Agent Branden Gooch, who was in a second police vehicle, continued “tailing” the
car. The car pulled into a Marathon parking lot on Highway 52, and Agent Gooch observed
the drug buy. Agent Ruiz could not see the exchange but remained close enough to hear
the transaction. After the drug buy, Agent Ruiz returned to the original location near the
park and waited for Moore to arrive. The black car pulled up to Moore’s apartment, Moore
got out of the car, and the car left. Moore walked to the park and gave Agent Ruiz ten
hydrocodone pills. Agent Ruiz searched Moore and obtained the recording devices from
her. He said he did not remember if he paid Moore for her participation in the drug buy or
if she was working for the Drug Task Force to reduce her own drug charges.

       On cross-examination, Agent Ruiz testified that his search of Moore before the drug
buy was “a little bit more than a pat down” for weapons and acknowledged that Moore
could have had pills concealed in her bra. During the drug buy, Agent Ruiz took notes of
what was said in the black car based on what he heard via the audio equipment. His notes
did not show that the Appellant said anything. Agent Ruiz explained that he could “only
write so fast” and that he was unable to “write down word for word verbatim as they’re
speaking.” Agent Ruiz could not see who was in the black car, so he did not see the
Appellant. He said his “understanding of the case” was that the Appellant and the
Appellant’s girlfriend “met another vehicle [and] got the drugs from another guy.” Agent
Ruiz never recovered the marked money that he gave Moore for the drug buy.

        On redirect examination, Agent Ruiz testified that the Appellant and the Appellant’s
girlfriend, Kasandra Eagan, were both charged with selling dihydrocodeinone. According
                                           -2-
to Agent Ruiz’s handwritten notes, he met Moore near the park at 4:34 p.m., Moore
“[made] contact” with the Appellant at 4:56 p.m., and the drug buy occurred soon thereafter
at 5:06 p.m. Agent Ruiz also wrote in his notes that Moore “purchased [10 hydrocodones]
from Kasandra Eagan and Jeffrey Strong for $90 in Macon County.” At the conclusion of
Agent Ruiz’s testimony, the parties stipulated that the license plate number recorded by
Agent Ruiz was registered to the Appellant’s Honda Civic.

       Misty Moore acknowledged that the State subpoenaed her to testify against the
Appellant. Sometime prior to January 26, 2015, the Drug Task Force charged Moore with
selling hydrocodone. Subsequently, Moore learned she could work as a CI for the Drug
Task Force. The Drug Task Force was supposed to pay her $100 for each transaction and
“help” her with her own drug case. Moore said she worked as a CI for the Drug Task Force
only one time, i.e., the Appellant’s case, because she “got scared” and because her “nerves
couldn’t take it.”

      Moore testified that on January 26, 2015, she texted Eagan about obtaining
hydrocodone. Moore received a text from Eagan’s telephone, so Moore sent another text
to Eagan’s telephone, stating that Moore wanted ten hydrocodone pills. Moore received a
second text from Eagan’s telephone, stating that the pills would be ninety dollars.

        Moore testified that she contacted Agent Ruiz and met him “by the park” across the
street from her apartment. Moore did not have a car, so she walked to the park. Agent
Ruiz asked if Moore had anything illegal on her person, and Moore emptied her pockets to
show him that she did not have anything. Agent Ruiz gave her ninety dollars and a
recording device, and Moore walked back to her apartment.

        Moore testified that she “seen them pull up,” that she went outside, and that she got
into the black Honda. The Appellant was driving, Eagan was sitting in the front passenger
seat, and Eagan’s three-year-old daughter was in a car seat behind Eagan. Moore sat in the
back seat behind the Appellant. The State asked why Moore got into the car, and she
answered, “To go get the medication and come back home.”

        Moore testified that the Appellant drove to a Marathon gas station. A red car
arrived, and a man got out of the car. The man approached the driver’s side window of the
Honda, and Moore handed the buy money to Eagan. Eagan handed the money to the
Appellant, and the Appellant handed the money to the man at the window. The man then
handed pills to the Appellant. The Appellant handed the pills to Eagan, Eagan handed the
pills to Moore, and Moore put the pills into a cigarette pack. The Appellant drove Moore
back to her apartment. When the Appellant drove away from the apartment, Moore walked
across the street and gave the pills to Agent Ruiz. Moore emptied her pockets to show

                                            -3-
Agent Ruiz that she did not have any drugs and gave the recording device back to him.
She received one hundred dollars and returned to her apartment.

       The State played the audio recording of the drug buy for the jury.1 Moore testified
about the recording and identified female voices as belonging to her, Eagan, and Eagan’s
daughter. She identified a male voice as that of the Appellant. Moore said that on the
recording, the Appellant told her that she should have brought gas money and asked her
about her pain. Moore told him, “I won’t go to the doctor.” After the drug transaction,
Eagan told Moore that Moore “lucked out” in obtaining the pills because the man in the
red Altima did not have many pills earlier. Moore told Eagan that she would text Eagan
on Wednesday about buying additional pills, and Eagan responded that she would let
Moore know “if they had any.” Eagan wrote her new telephone number and the
Appellant’s telephone number on a piece of paper and gave the paper to Moore. Moore
was supposed to put their telephone numbers “in [her] phone.”

       On cross-examination, Moore testified that she did not have a car or a driver’s
license and that she walked where she needed to go “if it ain’t too far.” If she could not
walk, then she relied on others for transportation. Defense counsel asked, “Back in 2015
was it uncommon practice for you to ask [the Appellant] or [Eagan] for [a] ride to the
grocery store?” Moore answered, “No, sir. If I needed to go somewhere, they took me.”
On January 26, 2015, Moore sent a text to Eagan’s telephone, and Eagan’s telephone
responded. However, Moore did not know with whom she was communicating. Moore
received a text from Eagan’s telephone that said “[t]hey” were on their way to pick up
Moore.

       Moore testified that she never had a conversation with the Appellant about buying
drugs, and she acknowledged that the pills “didn’t come from” Eagan or the Appellant.
Defense counsel asked who the pills came from, and Moore answered, “The guy that we
went and met. Got them from him.” When Moore met with Agent Ruiz after the drug buy,
Agent Ruiz asked her from whom she bought the drugs. Moore told him, “Kassie Eagan.”
Agent Ruiz asked who was with Eagan, and Moore told him, “Jeff Stout.” Moore said she
thought the Appellant’s last name was “Stout,” and she identified the Appellant at trial as
Jeff Stout.

        Glenn Jay Glenn, a special agent forensic scientist with the Tennessee Bureau of
Investigation’s Crime Laboratory, testified as an expert in the forensic identification of
controlled substances. He testified that he analyzed the ten pills recovered by Agent Ruiz.
One of the pills was marked “M367,” and the other nine pills were marked “Watson 853.”
All of the pills were dihydrocodeinone, a Schedule III controlled substance also known as

      1
          We were unable to play the recording due to technical issues.
                                                  -4-
hydrocodone. On cross-examination, Agent Glenn testified that all of the pills were ten-
milligram tablets.

       Branden Gooch testified that on January 26, 2015, he was an agent with the Fifteenth
Judicial District Drug Task Force and participated in the drug buy involving the Appellant.
Agent Ruiz and another agent were in a minivan, and Agent Gooch was in a truck. While
Agent Ruiz “met up” with the CI, Agent Gooch “pulled off the side by [him]self.” A black
Honda picked up the CI, and the two police vehicles began “tailing” the Honda. Agent
Ruiz was in the lead police vehicle, followed by Agent Gooch. At some point, Agent
Gooch “broke off” from Agent Ruiz and pulled into the Marathon gas station on Highway
52. The black Honda was parked to the left of Agent Gooch. A maroon Altima pulled into
the parking lot, and a slender white male got out of the Altima and went to the driver’s side
of the Honda. The man spoke with someone on the driver’s side of the Honda, and Agent
Gooch “snapped a few photos.” After the Altima and the Honda left the Marathon parking
lot, Agent Gooch met with the other agents and returned to Trousdale County.

       On cross-examination, Agent Gooch testified that he could not see into the Honda
and, therefore, was unable to see the drug transaction. However, he was able to monitor
the transaction via the radio in his truck. He said that the man who arrived in the Altima
was a “drug dealer” and that the man “pass[ed]” the drugs to the Appellant, who was
driving the Honda. On redirect examination, Agent Gooch acknowledged that he also
would characterize the Appellant and Eagan as “drug dealers.”

       At the conclusion of Agent Gooch’s testimony, the jury convicted the Appellant of
selling dihydrocodeinone, a Class D felony. After a sentencing hearing, the trial court
sentenced him as a Range III, persistent offender to twelve years in confinement.

                                       II. Analysis

        The Appellant claims that the evidence is insufficient to support the conviction and
that the trial court erred by admitting the audio recording of the drug buy into evidence.
The State argues that we should dismiss the appeal because the Appellant’s motion for new
trial and notice of appeal were untimely. The State also argues that in any event, the
evidence is sufficient to support the conviction and that the trial court properly admitted
the audio recording. We conclude that the evidence is sufficient to support the conviction
and that the Appellant has waived his issue regarding the recording.

       Regarding the State’s waiver argument, a motion for new trial must be made in
writing or reduced to writing within thirty days of the “date the order of sentence is
entered.” Tenn. R. Crim. P. 33(b). This provision is mandatory, and the time for the filing
cannot be extended. Tenn. R. Crim. P. 45(b); State v. Martin, 940 S.W.2d 567, 569 (Tenn.
                                            -5-
1997). “If a motion for new trial is not timely filed, all [the appellant’s] issues are deemed
waived except for sufficiency of evidence and sentencing.” State v. Bough, 152 S.W.3d
453, 460 (Tenn. 2004) (citing Tenn. R. App. P. 3(e)). Moreover, the untimely filing of a
motion for new trial does not toll the time for filing a notice of appeal. Therefore, an
untimely motion for new trial often will also result in an untimely notice of appeal. State
v. Davis, 748 S.W.2d 206, 207 (Tenn. Crim. App. 1987).

        The trial court sentenced the Appellant on December 14, 2017. The “Date of Entry”
printed on the judgment of conviction is “12/14/17,” but the judgment of conviction bears
a file-stamp date of December 27, 2017. The Appellant filed his motion for new trial on
January 16, 2018.2 Therefore, his motion for new trial was not untimely. See State v.
Stephens, 264 S.W.3d 719, 729 (Tenn. Crim. App. 2007) (stating that “the ‘file-stamp’ date
provides evidence of when the order of sentence was entered by the clerk” and, therefore,
that “the effective date for entry of a judgment or order of sentence is the date of its filing
with the court clerk after being signed by the judge”). The trial court denied the motion
for new trial on June 7, 2019, and the Appellant filed his notice of appeal on June 14, 2019.
Accordingly, his notice of appeal also was not untimely. However, the Appellant did not
raise the issue of the audio recording in his motion for new trial or at the hearing on the
motion. Therefore, that issue is waived. See Tenn. R. App. P. 3(e).

       As to his remaining claim, the Appellant asserts that the evidence is insufficient to
support the conviction because the drug buy occurred between the CI and the unidentified
man in the maroon Altima; because nothing indicates that the Appellant received any
benefit from the sale; and because the evidence shows that the Appellant asked the CI for
gas money and was simply providing her with transportation. The Appellant also asserts
that he could not be held criminally responsible for the acts of Eagan or the unidentified
man and that, at most, he is guilty of facilitating the sale of dihydrocodeinone. The State
argues that the Appellant is guilty under a theory of criminal responsibility because he
“‘associated himself with Ms. Eagan by allowing the drug sale to take place in the car he
drove, and allowing the money and the pills to pass through his hands.”

       When an appellant challenges the sufficiency of the convicting evidence, the general
standard of review by an appellate court is “whether, after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could have found the essential

        2
          The Appellant attached a copy of his motion for new trial to his appellate brief, but the file-stamp
date on the motion was unreadable. In any event, “documents attached to an appellate brief but not included
in the record on appeal cannot be considered by this court as part of the record on appeal.” Grover L.
Dunigan v. State, No. E2005-01574-CCA-R3-PC, 2006 WL 433699, at *3 (Tenn. Crim. App. at Knoxville,
Feb. 23, 2006); see also State v. Matthews, 805 S.W.2d 776, 783-84 (Tenn. Crim. App. 1990). On
November 2, 2020, this court ordered that the trial court clerk supplement the record with the Appellant’s
motion for new trial and the trial court’s order denying the motion.
                                                    -6-
elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319
(1979); Tenn. R. App. P. 13(e). The State is entitled to the strongest legitimate view of the
evidence and all reasonable or legitimate inferences which may be drawn therefrom. State
v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Questions concerning the credibility of
witnesses and the weight and value to be afforded the evidence, as well as all factual issues
raised by the evidence, are resolved by the trier of fact. State v. Bland, 958 S.W.2d 651,
659 (Tenn. 1997). This court will not reweigh or reevaluate the evidence, nor will this
court substitute its inferences drawn from the circumstantial evidence for those inferences
drawn by the jury. Id. Because a jury conviction removes the presumption of innocence
with which a defendant is initially cloaked at trial and replaces it on appeal with one of
guilt, a convicted defendant has the burden of demonstrating to this court that the evidence
is insufficient. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

        A guilty verdict can be based upon direct evidence, circumstantial evidence, or a
combination of direct and circumstantial evidence. State v. Hall, 976 S.W.2d 121, 140
(Tenn. 1998). “The jury decides the weight to be given to circumstantial evidence, and
‘[t]he inferences to be drawn from such evidence, and the extent to which the circumstances
are consistent with guilt and inconsistent with innocence, are questions primarily for the
jury.’” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting Marable v. State, 313
S.W.2d 451, 457 (Tenn. 1958)). “The standard of review ‘is the same whether the
conviction is based upon direct or circumstantial evidence.’” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009)).

       It is an offense for a defendant knowingly to sell a controlled substance. Tenn. Code
Ann. § 39-17-417(a)(3). Dihydrocodeinone is a Schedule III controlled substance. See
Tenn. Code Ann. § 39-17-408(b)(1)(F). “Sale” has been defined by case law as “a
bargained for, offer and acceptance and an actual or constructive transfer or delivery of the
substance.” State v. Holston, 94 S.W.3d 507, 510 (Tenn. Crim. App. 2002). “One who
accepts payment in exchange for property is involved in a sale.” Id. at 511 (citations
omitted). “A person acts knowingly with respect to a result of the person’s conduct when
the person is aware that the conduct is reasonably certain to cause the result.” Tenn. Code
Ann. § 39-11-302(b).

       During closing arguments, the State asserted that the Appellant was guilty of selling
dihydrocodeinone either directly or under a theory of criminal responsibility, and the trial
court instructed the jury on criminal responsibility. “A person is criminally responsible as
a party to an offense if the offense is committed by the person’s own conduct, by the
conduct of another for which the person is criminally responsible, or by both.” Tenn. Code
Ann. § 39-11-401(a). Criminal responsibility for the actions of another arises when the
defendant, “[a]cting with intent to promote or assist the commission of the offense, or to
                                            -7-
benefit in the proceeds or results of the offense, . . . the person solicits, directs, aids, or
attempts to aid another person to commit the offense.” Tenn. Code Ann. § 39-11-402(2).

        Taken in the light most favorable to the State, the evidence shows that Eagan offered
to sell Moore hydrocodone pills for ninety dollars; that Moore accepted Eagan’s offer; and
that Eagan arranged for the supplier to meet them at the Marathon. The Appellant drove
Eagan to Moore’s apartment, picked up Moore, and drove Moore and Eagan to the gas
station. Shortly thereafter, a maroon Altima arrived. The unidentified man got out of the
Altima and went directly to the driver’s window of the Appellant’s Honda. Moore handed
the ninety dollars to Eagan, who handed the money to the Appellant, who handed the
money to the man. The man then handed the pills to the Appellant, who handed the pills
to Eagan, who handed the pills to Moore. After the transaction, the Appellant drove Moore
back to her apartment.

        Although nothing indicates that the Appellant or Eagan profited from the sale, profit
is not an element of selling a controlled substance. See State v. William (Slim) Alexander,
No. 01C01-9302-CR-00063, 1994 WL 95853, at *2 (Tenn. Crim. App. at Nashville, Mar.
24, 1994). Moreover, while “mere presence at a location where drugs are sold or mere
association with those selling drugs is not sufficient to establish criminal liability,” each
case is fact specific. State v. Bigsby, 40 S.W.3d 87, 91 (Tenn. Crim. App. 2000). In State
v. Thomas E. Davenport, No. M2000-00317-CCA-R3-CD, 2000 WL 1717541 at *1 (Tenn.
Crim. App. at Nashville, Nov. 17, 2000), the defendant and his codefendant, Simmons,
were charged with selling cocaine to a CI. At trial, the proof established that the CI went
to the defendant’s home, that the CI spoke with Simmons, and that the CI gave Simmons
the money for the drug buy. Thomas E. Davenport, No. M2000-00317-CCA-R3-CD, 2000
WL 1717541 at *1. Simmons left the home and returned twenty minutes later. Id. He
went to the kitchen table, broke off five cocaine rocks, and gave the rocks to the CI. Id.
The defendant was sitting on the couch in another room but could see the kitchen table. Id.
As the CI was leaving, she “gratuitously” gave one of the rocks to the defendant “‘because
it was his house.’” Id. In finding that the evidence was insufficient to show that the
defendant actually sold the cocaine to the informant or that the defendant was criminally
responsible for the actions of Simmons, this court noted that nothing indicated that the
defendant intended to benefit from the transaction and that it was Simmons who made the
“deal,” accepted payment, acquired the cocaine, brought the cocaine onto the premises, and
gave the cocaine directly to the CI. Id. at *5-6.

       Unlike the facts in Thomas E. Davenport, the facts in this case show more than mere
presence or association with those selling drugs. The Appellant used his Honda to transport
Eagan and Moore to the Marathon. We note that during the drive, neither Eagan nor Moore
talked with the Appellant about buying drugs or directed him to the Marathon. Therefore,
the Appellant obviously knew before he picked up Moore that a drug transaction was going
                                             -8-
to take place there. When the man supplying the pills arrived at the Marathon, Moore gave
the money to Eagan and the Appellant, and they gave the money to the supplier. The
supplier gave the pills to the Appellant and Eagan, and they gave the pills to Moore. After
the exchange, Moore and Eagan discussed buying additional pills, and Eagan wrote her
telephone number and the Appellant’s telephone number on a piece of paper for Moore.
From this evidence, a rational jury could have concluded that Eagan and the Appellant
provided Moore with access to the drug supplier and that the Appellant was acting in
concert with Eagan to sell drugs to Moore. Accordingly, the evidence is sufficient to
support the Appellant’s conviction.

                                      III. Conclusion

         Based upon the record and the parties’ briefs, we affirm the judgment of the trial
court.


                                                  _________________________________
                                                  NORMA MCGEE OGLE, JUDGE




                                            -9-